DETAILED ACTION
Status of Claims:
Claims 8-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8:
	The claim states “obtain a first measured value for the at least one property” and “obtain a second measured value for the at least one property.” It is not clear if the “at least one property” is required to be the same one property or any of the at least one property.

Regarding Claim 11:
	The claim states the “sensor is positioned at one of the supply conduit and the return conduit.” It is not clear if “at” the conduit is limited to within the conduit or at an entrance or exit from the conduit.
The remaining claims are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 16-18, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al (US 2015/0048026).

Regarding Claim 8:
	Jenkins teaches the wastewater treatment system comprising: a mixing system configured to impart a motive force on wastewater in a vessel (mixing system and aeration system) (see para. 0023 and 0023); a plurality of sensors (probes) configured to measure at least one property of the wastewater (see para. 0027); and a controller (PLC 116) in communication with the plurality of sensors and a component of the mixing system (communication with the probe processor and aeration system) (see para. 0029, 0031), the controller configured to: activate the mixing system (activate and deactivate the flow of air and control the mixing system) (see para. 0031, 0048); obtain a first measured value (first data series) for the at least one property at a first time (see para. 0035) using at least one sensor of the plurality of sensors subsequent to activating the mixing system (mixing system is on during anoxic phase) (see para. 0048); obtain a second measured value (second data series) for the at least one property at a second time subsequent to the first time using at least one sensor of the plurality of sensors (see para. 0035); calculate a difference (subtract) (see para. 0035) between the first measured value and the second measured value; perform a comparison between the difference and a predetermined threshold (“if the difference exceeds a predetermined threshold…”) (see para. 0035); and responsive to a result of the comparison, control the component of the mixing system (controls end of the anoxic phase which controls the mixing system activation) (see para. 0036, 0048).

Regarding Claim 16:
	Jenkins teaches the system of claim 8, wherein the wastewater comprises activated sludge (see para. 0065).

Regarding Claim 17:
	Jenkins teaches the system of claim 16, wherein the vessel is configured as one of a digester (“sludge can digest waste…”) and a sludge storage tank (see para. 0065).

Regarding Claim 18:
	Jenkins teaches the system of claim 16, wherein the at least one property is selected from the group consisting of temperature, pH, total suspended solids (TSS), dissolved oxygen (DO), and oxidation reduction potential (ORP) (ORP nitrate knee) (see para. 0034).

Regarding Claim 21:
	Jenkins teaches the system of claim 8, wherein the mixing system is configured as a mechanical mixing system and the component is a motor driven mixing structure (see para. 0023).

Regarding Claim 23:
	Jenkins teaches the system of claim 8, wherein the mixing system is configured as a pneumatic mixing system and the component is a fluid control device fluidly coupled to a source of pressurized gas (compressed air, Jenkins uses the mixing system described in Locklair) (see Locklair et al US 20110084416 para. 0003, Jenkins para. 0023).

Regarding Claim 24:
	Jenkins teaches the system of claim 23, wherein the pneumatic mixing system includes at least one diffuser nozzle (nozzles 30) positioned within the vessel and fluidly connectable to the source of pressurized gas (see para. 0023).

Regarding Claim 25:
	Jenkins teaches the system of claim 23, wherein the fluid control device is one of a valve (valve connected to compressed air) (see Locklair para. 0051) and a motor driven pump.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 2015/0048026) as applied to claim 8 above, and further in view of Tossey (USPN 4,092,338).

Regarding Claim 9:
	Jenkins teaches the system of claim 8. Jenkins further teaches that the mixing system can be substituted for other known mixing systems (see para. 0023).
	Jenkins does not teach the mixing system is a hydraulic mixing system and the component is a motor driven pump positioned external to the vessel and fluidly connectable to an internal volume of the vessel via a supply conduit and a return conduit, the supply conduit fluidly connectable to a discharge side of the motor driven pump and the return conduit fluidly connectable to a suction side of the motor driven pump.
	Tossey teaches a mixing system is a hydraulic mixing system and a component is a motor (motor 56) driven pump (pump 40) positioned external to the vessel (see col. 3 lines 63-66) and fluidly connectable to an internal volume of the vessel via a supply conduit (pipe 42) (see col. 4 lines 14-18) and a return conduit (pipe 36) (see col. 3 lines 54-55), the supply conduit fluidly connectable to a discharge side of the motor driven pump and the return conduit fluidly connectable to a suction side of the motor driven pump (see col. 3 lines 63-67, fig. 4).
	Jenkins and Tossey are analogous inventions in the art of mixing sludge digestion systems. It would have been obvious to one skilled in the art to replace the mixing system of Jenkins with the mixing system of Tossey because it is the simple substitution of one known mixing system for another known mixing system, obviously resulting in the circulation of sludge throughout the digester, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 10:
	Jenkins, as previously modified, teaches the system of claim 9, wherein the hydraulic mixing system includes at least two outlets fluidly coupled to the supply conduit and positioned within the vessel (pipes 46-55) (see Tossey col. 4 lines 14-18), and the motor driven pump is configured to withdraw wastewater from the vessel through the return conduit and to introduce wastewater to the vessel through the supply conduit and the at least two outlets (see Tossey col. 3 lines 63-66).
	The combination does not explicitly teach that the outlets are nozzles. Jenkins further teaches adding fluid from the mixing system into the vessel with nozzles (see Jenkins para. 0023). 
	It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified outlets of Tossey in the modification of Jenkins with the nozzles of Jenkins because it is the simple substitution of one known fluid outlet means with another fluid outlet means into a vessel, obviously resulting in sludge being circulated into the vessel with an expectation of success (see MPEP 2143, B).

Regarding Claim 13:
	Jenkins, as previously modified, teaches the system of claim 10, wherein the at least two nozzles are configured to generate jet plumes of that sweep a bottom of the vessel and create a rotating toroidal flow pattern (sludge swirls) of the wastewater within the vessel (see Tossey col. 4 lines 45-55).

Regarding Claim 14:
	Jenkins, as previously modified, teaches the system of claim 9, wherein the controller is configured to deactivate the motor driven pump responsive to the difference being within the predetermined threshold (predetermined threshold being values greater than the predetermined value, anoxic phase is ended therefore mixing is stopped) (see Jenkins para. 0035, 0036, 0048).

Regarding Claim 15:
	Jenkins, as previously modified, teaches the system of claim 9, wherein the controller is configured to one of modulate (ending mixing involves modulating the amount of power) or maintain power supplied to the motor driven pump responsive to the difference exceeding the predetermined threshold (predetermined threshold being values greater than the predetermined value, anoxic phase is ended therefore mixing is stopped) (see Jenkins para. 0035, 0036, 0048).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 2015/0048026) and Tossey (USPN 4,092,338) as applied to claim 10 above, and further in view of Prause et al (US 2013/0126440).

Regarding Claim 11:
	Jenkins, as previously modified, teaches the system of claim 10.
	Jenkins does not teach that at least one sensor of the plurality of sensors is positioned at one of the supply conduit and the return conduit.
	Prause teaches positioning at least one of a plurality of sensors (see para. 0099, fig. 1) in a supply conduit (recirculating conduit) (see para. 0050, fig.1)
	Jenkins, as modified, and Prause are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add at least one of the plurality of sensors of Jenkins to the supply conduit of Jenkins (as modified by Tossey), as taught by Prause because it is a simple rearrangement of parts without changing the function of the device. Further Jenkins teaches that sensors can be placed at different locations within the system (see Jenkins para. 0027). The mere  rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding Claim 12:
	Jenkins, as previously modified, teaches the system of claim 11, wherein at least one sensor of the plurality of sensors is positioned within the internal volume of the vessel (basin) (see Jenkins para. 0027).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 2015/0048026) as applied to claim 16 above, and further in view of Prause et al (US 2013/0126440).

Regarding Claim 19:
	Jenkins teaches the system of claim 16.
	Jenkins does not teach a sample loop having a portion positioned external to the vessel and fluidly connectable to an internal volume of the vessel, the sample loop configured to withdraw wastewater from the vessel and reintroduce the wastewater into the vessel.
	Prause teaches a sample loop (recirculating conduit) (see para. 0087, fig. 1) having a portion positioned external to a vessel and fluidly connectable to an internal volume of the vessel, the sample loop configured to withdraw wastewater from the vessel and reintroduce the wastewater into the vessel (see fig, 1).
	Jenkins and Prause are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the sample loop of Prause to the vessel of Jenkins, because it is the simple addition of a known circulation system to a known vessel, obviously resulting in water being removed and reintroduced into the vessel (mixed), with an expectation of success.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 20:
	Jenkins, as previously modified, teaches the system of claim 19, wherein at least one sensor of the plurality of sensors is positioned on the sample loop (see Prause para. 0099, fig. 1).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 2015/0048026) as applied to claim 21 above, and further in view of Elger et al (US 2014/0138308).

Regarding Claim 22:
	Jenkins teaches the system of claim 21.
	Jenkins does not teach the motor driven mixing structure is one or an impeller, propeller, or plunger type linear motion device. Jenkins further teaches that the mixing system can be replaced with any known mixing system (see para. 0023).
	Elger teaches a motor driven mixing system comprising an impeller (see para. 0053).
	Jenkins and Elger are analogous inventions in the art of waste water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the mixing system of Jenkins with the mixing system of Elger because it is the simple substitution of one known mixing system with another known mixing system, obviously resulting in the ability to control the mixing within the vessel, with an expectation of success (see MPEP 2143, B).  

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/17/2022